People ex. rel Kaishian v Warden, Robert N. Davoren Ctr. (2022 NY Slip Op 00114)





People ex. rel Kaishian v Warden, Robert N. Davoren Ctr.


2022 NY Slip Op 00114


Decided on January 11, 2022


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 11, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

VALERIE BRATHWAITE NELSON, J.P.
SHERI S. ROMAN
LARA J. GENOVESI
DEBORAH A. DOWLING, JJ.


2021-09628

[*1]The People of the State of New York, ex. rel Maryanne K. Kaishian, on behalf of Malik Harry, appellant, 
vWarden, Robert N. Davoren Center, etc., respondent.


Brooklyn Defender Services, Brooklyn, NY (Maryanne K. Kaishian pro se of counsel), for petitioner.
Georgia M. Pestana, Corporation Counsel, New York, NY (Melanie T. West and Jamison Davies of counsel), for respondent.
Eric Gonzalez, District Attorney, Brooklyn, NY (Jhounelle Cunningham of counsel), nonparty pro se.

DECISION & JUDGMENT
Writ of habeas corpus in the nature of an application to release Malik Harry upon his own recognizance or, in the alternative, to set reasonable bail upon Kings County Indictment No. 71857/2021.
ADJUDGED that the writ is dismissed, without costs or disbursements.
The determination of the Supreme Court, Kings County, did not violate "constitutional or statutory standards" (People ex rel. Klein v Krueger , 25 NY2d 497, 499; see People ex rel. Rosenthal v Wolfson , 48 NY2d 230).
The petitioner's remaining contention is without merit.
BRATHWAITE NELSON, J.P., ROMAN, GENOVESI and DOWLING, JJ., concur.
ENTER:
Maria T. Fasulo
Clerk of the Court